EXHIBIT 10.2

FIRST AMENDMENT TO THE

TMS INTERNATIONAL CORP. LONG-TERM INCENTIVE PLAN

The TMS International Corp. Long-Term Incentive Plan (the “Plan”) is hereby
amended, effective June 5, 2013, and subject to approval by stockholders, as
follows:

1. The maximum number of Shares as to which Awards may be granted pursuant to
Article III of the Plan shall be increased by 750,000. Accordingly, the first
paragraph of Article III (“Shares Subject To The Plan”) shall be amended to read
as follows:

The aggregate number of Shares as to which Awards may be granted from time to
time shall be Two Million Three Hundred Eight Thousand, One Hundred Seventy
(2,308,170) Shares. The aggregate number of Shares as to which Incentive Options
may be granted from time to time shall be Two Million Three Hundred Eight
Thousand, One Hundred Seventy (2,308,170) Shares. The aggregate numbers of
shares set forth above take into effect the stock split occurring in connection
with the Company’s initial public offering but are subject to adjustment for
other future stock splits, stock dividends, and other adjustments described in
Article XIX hereof.

2. The following items shall be added to the list of business criteria at the
end of the first sentence of Article XII.C.2 of the Plan:

“(w) cash flow; and/or (x) capital and/or operating expenditures.”